DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-10-2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-14, 17-19 and 22-24   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election of a lithium ion battery comprising an electrochemical device comprising an electrolyte solution comprising: R1=Y-N(R2)-OR3 where R1= an aryl group; Y=O; R2=H and R3=Li, Li benzohydroxamate (LiBnHA) [benzene-(C=O)-N(H)-OLi]; a lithium salt comprising LiPF6; and organic carbonated, specifically EC + EMC in the reply filed on 5-26-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). An electrochemical device comprising an electrolyte solution comprising Li benzohydroxamate [benzene-(C=O)-N(H)-OLi]; a lithium salt comprising LiPF6; and an organic carbonate, specifically EC + EMC has been found allowable.  Therefore, an electrochemical device comprising an electrolyte solution comprising [benzene-(C=O)-N(H)-ONH4] was searched.
Claims 5 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-26-2022.
          Claim 5 is withdrawn because the claim does to contain a R1=aryl group.          Claim 18 is withdrawn because the electrolyte does not further comprise a second lithium salt.           In claim 10: This is in regard to compound of Formula I cited in claim 1:
          Compound D is withdrawn because the compound contains R1=CF3(CF2)q- group and R2=CF2CF3.  The species does not allow for R1 does not allow for substituted alkyl/fluoroalkyl/haloalkyl and R2 allows alkyl group, but not substituted/fluoro/halo. 
                    Compound H is withdrawn because the compound contains R1 = an alkyl group.  The species does not allow for R1 to have an alkyl group.           
           Compound W is withdrawn because it is a salt of the compound.           Compound X is withdrawn because R1= -CH2-CH2-NH2.  The species does not does not allow for amino/substituted alkyl groups for R1.

            Compound AC is withdrawn because R1= -CH(R11)CH2-OH group.  The species does not allow for R1 having an alkyl group-OH or alkyl groups when R11 is H, chloro/halo substituted alkyl groups when R11 is Cl, or amino substituted groups when R11 is NH2. Compound R1 does not allow for hydroxy substituted alkyl groups, or any of the above for R11.

           Compound AE contains R1= N-hydroxylamines but the species does not allow  R1 to be a N-hydroxylamine.

             Compound AH contains R1= -NH2CH2CH2CH3.  The species does not allow for alkyl amines.                                                     
Claim Rejections - 35 USC § 112
Claims 1, 3-10, 12-14, 17-19 and 22-24 are rejected because the definition of q in claim 1. R1 has a substituent with a q variable, however q is only defined in the context of R5, where there is a fluoroalkyl group and not a polyether and noted that in R1 when q is 0, if the same q range is used, this would just be an alkoxy group.
Claims 1, 3-10, 12-14, 17-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because it is unclear what is meant by “other sulfones”.           Claim 4 is rejected because it is unclear how the claim is further limiting claim 1 from which the claim depends from.  The claim should cite “wherein the aryl of R1 is an unsubstituted phenyl, …”.           Claim 6 is rejected because the claim should cite “wherein R2 is H, the alkyl is an substituted C1-C20 alkyl,… wherein the aryl is an unsubstituted phenyl…or the silyl is trimethyl silyl”.            Claim 6 is rejected because claim 1 does not allow for a substituted alkyl, substituted C1-C20 alkenylalkyl, substituted phenyl, substituted naphthyl, a substituted heterocyclyl or a substituted heteroclyakyl.           Claim 7 is rejected because the claim should cite “wherein R2 is H, the alkyl is a methyl, …the silyl is trimethylsilyl or trimethylsilyl,” etc.           Claim 7 is rejected because claim 1 does not allow for substitution and a 2-allyl.            Claim 10 is rejected because it is unclear what is meant by “other sulfones”.           Claim 23 is rejected because Silyl should not be capitalized.                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                                                               
          Muldoon et al. (US 2010/0209780) teaches a cathode, an anode and an electrolytic solution containing an organic electrolyte solvent comprising the compound having the formula:R1-(C=O)-NR2-OR3 wherein R1 can be an aryl, substituted derivatives; R2 can be an alkane, alkenes, alkynes, aryls and their derivatives and R3 can be an alkanes, etc.            
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727